
	
		II
		112th CONGRESS
		1st Session
		S. 1081
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend titles 23 and 49, United States Code, to
		  streamline the environmental review process for highway projects, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Project Delivery Improvement Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)in addition to
			 amounts available as of the date of enactment of this Act, the United States
			 needs to expend $20,000,000,000 to maintain the transportation infrastructure
			 of the United States;
			(2)up to
			 $80,000,000,000 per year in additional spending could be used for projects that
			 would provide positive economic returns;
			(3)the United States
			 needs at least $255,000,000,000 per year in transportation spending during the
			 50-year period after the date of enactment of this Act—
				(A)to maintain the
			 transportation system of the United States in a state of good repair;
			 and
				(B)to complete
			 necessary upgrades of that system;
				(4)transportation
			 spending as of the date of enactment of this Act falls 60 percent short of the
			 amount required; and
			(5)because revenues
			 deposited in the Highway Trust Fund are declining—
				(A)transportation
			 project costs need to be reduced; and
				(B)regulatory
			 requirements for those projects should be streamlined.
				3.Environmental
			 review process
			(a)Use of
			 proprietary and experimental productsSection 112 of title 23,
			 United States Code, is amended by adding at the end the following:
				
					(h)Use of
				proprietary and experimental productsNotwithstanding any other
				provision of this section—
						(1)a State may use
				for any highway project 1 or more proprietary, patented, or experimental
				products selected by the State without competitive bidding or approval by the
				Secretary; and
						(2)the use by the
				State of a product described in paragraph (1) for a highway project shall not
				affect the eligibility of the State or the highway project to receive Federal
				funds.
						.
			(b)Preservation of
			 ParklandsSection 138 of title 23, United States Code, is
			 repealed.
			(c)Participating
			 agenciesSection 139 of title 23, United States Code, is
			 amended—
				(1)in subsection
			 (c)(5), by striking may be and inserting shall
			 be;
				(2)in subsection
			 (d), by striking paragraph (1) and inserting the following:
					
						(1)In
				generalThe lead agency shall be responsible for—
							(A)determining the
				purpose of and need for a project; and
							(B)inviting and
				designating participating agencies in accordance with this
				subsection.
							;
				and
				(3)in subsection
			 (f)—
					(A)in paragraph (1),
			 by striking provide an opportunity for involvement by participating
			 agencies and the public in defining and inserting provide for an
			 opportunity for public comment on the definition of;
					(B)in paragraph
			 (2)—
						(i)by
			 striking Following participation under paragraph (1) and
			 inserting the following:
							
								(A)In
				generalAfter the period of public comment under paragraph
				(1)
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Long-range
				transportation planFor a project included in an adopted
				long-range transportation plan under section 134 or 135, the lead agency may
				use the purpose and need presented in the plan without further agency
				collaboration.
								;
				and
						(C)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:
						
							(B)Range of
				alternatives
								(i)In
				generalFollowing participation under paragraph (1), the lead
				agency shall determine the range of alternatives for consideration in any
				document which the lead agency is responsible for preparing for the
				project.
								(ii)Exclusion of
				alternativesThe lead agency may exclude from consideration under
				clause (i) any alternative that, as determined by the lead agency, would not
				meet the purpose of and need for the project determined under paragraph (1)(A),
				regardless of whether the alternative would impact the environment to a greater
				degree than the preferred
				alternative.
								.
					(d)Limitations on
			 ClaimsSection 139(l) of title 23, United States Code, is
			 amended—
				(1)in each of
			 paragraphs (1) and (2), by striking 180 days each place it
			 appears and inserting 90 days; and
				(2)by adding at the
			 end the following:
					
						(3)Burden of
				proofIn any claim described in the first sentence of paragraph
				(1), the individual or entity bringing the claim shall bear the burden of
				proving the
				claim.
						.
				(e)Exclusions;
			 Document CombinationSection 139 of title 23, United States Code,
			 is amended by adding at the end the following:
				
					(m)Categorical
				Exclusions; Document Combination
						(1)Categorical
				exclusions
							(A)In
				generalA highway project carried out within the right-of-way of
				a Federal-aid highway or a highway funded under section 118(e) shall be
				considered to be a categorical exclusion under section 771.117(a) of title 23,
				Code of Federal Regulations (or a successor regulation).
							(B)State
				authorityA State may designate or classify a highway project
				carried out by the State as a categorical exclusion under section 771.117(a) of
				title 23, Code of Federal Regulations (or a successor regulation).
							(2)Document
				combinationTo further expedite the environmental review process
				for a project under this section, the Secretary may combine the final
				environmental impact statement and the record of decision for the project if a
				preferred alternative is identified in the environmental impact
				statement.
						.
			(f)Policy on
			 lands, wildlife and waterfowl refuges, and historic sites; de minimis
			 impactsSection 303 of title 49, United States Code, is
			 amended—
				(1)by striking the
			 section heading and inserting the following:
					
						303.Policy on
				lands and wildlife and waterfowl
				refuges
						;
				(2)in subsection
			 (a), by striking , wildlife and waterfowl refuges, and historic
			 sites and inserting and wildlife and waterfowl
			 refuges;
				(3)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking Subject to subsection (d), the Secretary and inserting
			 The Secretary; and
						(ii)by
			 striking , or land of an historic site of national, State, or local
			 significance (as determined by the Federal, or local officials having
			 jurisdiction over the park, area, refuge, or site); and
						(B)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)(A)there is no prudent and
				feasible alternative to using that land; and
								(B)the program or project includes all
				practicable planning to minimize harm to the park, recreation area, or wildlife
				and waterfowl refuge resulting from the use; or
								(2)the Governor of
				the State, and, if applicable, the mayor or chief executive officer of the
				city, county, or borough having management responsibility for or ownership of
				areas or sites described in paragraph (1)(B) agree that the transportation
				project is the preferred alternative.
							;
				and
					(4)by striking
			 subsection (d).
				
